Exhibit 10.1

STOCK GRANT AGREEMENT BETWEEN
HOWARD JONAS
and
IDT CORPORATION
 
Regarding Common Stock of
 
INNOVATIVE COMMUNICATIONS TECHNOLOGIES, INC.
 
Howard Jonas

520 Broad Street

Newark, New Jersey 07102



This Agreement sets forth the terms of the grant of stock of Innovative
Communications Technologies, Inc. to you effective as of December 27, 2012 (the
“Effective Date”).
 
1. Grant of Stock.  IDT Corporation (“IDT”) hereby grants to you one hundred
(100) shares of common stock par value $0.01 per share (the “Shares” which term
shall include any shares or other securities that you receive or become entitled
to receive as a result of your ownership of the shares granted hereby) of
Innovative Communications Technologies, Inc., a Delaware corporation (the
“Company”) which are currently outstanding and held of record and beneficially
by IDT.  As of the Effective Date the Shares constitute ten percent (10.0%) of
the Company’s outstanding equity.  The foregoing grant shall be deemed fully
vested upon issuance. This grant is a matter of separate inducement and is not
in lieu of salary or other compensation for your services to IDT Corporation
(“IDT”) and its subsidiaries and affiliates.
 
2. Certain Covenants.  
 
(a) Notwithstanding any provision hereof, the Company shall be permitted, in its
sole and absolute discretion, to license to IDT or its affiliates the
Intellectual Property for any period and on any terms acceptable to the Company,
including  on a royalty free basis.
 
(b) IDT may, at its sole and absolute discretion, sell the Company or cause the
Company to merge with other entities, provided that such actions are performed
in good faith and in a manner which does not discriminate against your interest
in the Company.
 
(c) In the event that IDT decides in good faith to distribute interests in the
Company (or another entity with which the Company is merged or consolidated or
which becomes the parent of the Company) to shareholders of IDT (a “Spin-Off”),
you agree to cooperate and assist IDT in effecting the Spin-Off, including, but
not limited to, exchange the Shares for equity in another entity as reasonably
requested by IDT.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Voting and Other Rights.
 
(a) Upon the Effective Date, you shall have all of the rights and status as a
stockholder of the Company with respect to the Shares, including the right to
vote such shares and to receive dividends or other distributions thereon.
 
(b) Nothing herein shall in any manner diminish your duties and obligations to
IDT as an employee of IDT or IDT’s rights with respect to (i) the Intellectual
Property, (ii) intellectual property developed by you as an employee of IDT or
its affiliates, or (iii) other matters related to your employment and service to
IDT and its affiliates in any capacity.
 
(c) Nothing herein shall provide you with any right to continued employment by
IDT in any manner or to continue to provide services to, or receive remuneration
from, IDT or any of its subsidiaries or affiliates.
 
4. Stock Power.  At the Company’s request, you hereby agree to promptly execute
any document, including a stock power endorsed in blank, that is necessary to
comply with the terms of this Agreement.
 
5. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor of the Company and your successors, assigns and estate, including
your executors, administrators and trustees.
 
6. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing and
signed by each party hereto. No waiver by either party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar of
dissimilar condition or provision at the same time, any prior time or any
subsequent time.
 
7. Notices.  Each notice relating to this Agreement shall be in writing and
delivered in person or by certified mail or overnight delivery to the proper
address.
 
8. Entire Agreement. The parties have not made any representations, warranties,
or covenants with respect to the subject matter hereof, orally or in writing,
which are not expressly set forth herein, and this Agreement, together with any
instruments or other agreements executed simultaneously herewith, constitutes
the entire agreement between them with respect to the subject matter hereof. All
understandings and agreements heretofore had between the parties with respect to
the subject matter hereof are merged in this Agreement, which alone fully and
completely expresses their agreement.
 
9. Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Governing Law.  This Agreement shall in all respects be construed, governed,
applied and enforced with the laws of the State of New Jersey without giving
effect to the principles of conflicts of laws. All parties hereby consent to and
irrevocably submit to personal jurisdiction by the State and Federal Courts
sitting in Essex County, New Jersey in any action or proceeding, irrevocably
waive trial by jury and personal service of any and all process and other
documents and specifically consent that in any such action or proceeding, any
service of process may, without limitation, be effectuated by certified mail,
return receipt requested.
 
11. Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
12. Execution.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute the same Agreement.  Any signature page of any such counterpart, or
any electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
PDF, telecopy or other facsimile transmission of any signature shall be deemed
an original and shall bind such party.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
To confirm your acceptance of the foregoing, please sign and date below under
“Accepted and Agreed” and return one copy of this Agreement to the Company at
its address set forth herein.



 
IDT CORPORATION
         
 
By:
/s/ Shmuel Jonas      
Name:  Shmuel Jonas
     
Title:  Chief Operating Officer
         

 
ACCEPTED AND AGREED:




/s/ Howard Jonas                                                                
      Howard Jonas




Date: December 27, 2012



